—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered September 8, 1994, convicting him of burglary in the third degree, petit larceny, and criminal possession of stolen property in the fifth degree, after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant was not denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Thompson, Altman and Friedmann, JJ., concur.